ON MOTION FOR REHEARING
Decided Nov 29, 1933
BY THE COURT
The above entitled cause is now being determined on application of plaintiff in error for a rehearing. The first ground for rehearing is stated as follows:
“First, the question of the weight of the evidence was not presented to the court on brief, nor discussed by the court in its opinion.”
Following this, counsel discusses various phases of the evidence.
This court necessarily considered the weight and sufficiency of the evidence in sustaining the judgment of the trial court.
It was entirely a jury question and was properly submitted in the charge of the court. We find ample evidence to sustain the verdict.
The second ground is stated as follows:
“Second, The opinion of the court denies the plaintiff in error the right to have the jury consider the question of contributory or other negligence on the part of the decedent,”
The case of Jackson v State, 101 Oh St, page 152, cited. The first syllabus reads as follows:
“1. To warrant a conviction of manslaughter, on account of the unintentional killing of a human being by the operation of a motor vehicle in violation of a valid statute, the violation of such statute must have been the proximate cause of death.”
The charge of the trial court substantially complies with this provision of law. The application for rehearing will be denied.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.